Citation Nr: 0824648	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-29 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether or not a timely substantive appeal (VA Form 9) was 
received for the issues of entitlement to service connection 
for post traumatic stress disorder, hepatitis C, cirrhosis of 
the liver and diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision and a 
September 2005 notice of an untimely appeal of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran was notified by the RO in an August 5, 2004 
rating decision that entitlement to service connection for 
post traumatic stress disorder, hepatitis C, cirrhosis of the 
liver, and diabetes mellitus was denied; notice of this 
decision was mailed to the veteran from the RO dated August 
11, 2004.  

2.  The veteran's notice of disagreement (NOD) was received 
by the RO on October 6, 2004.  

3  A statement of the case was issued by the RO on March 23, 
2005; and the veteran was then advised by accompanying letter 
that in order to complete the appeal, he was required to file 
a substantive appeal with the RO within 60 days from the date 
of the March 23, 2005 letter, or within the remainder, if 
any, of the one-year period from the date of letter notifying 
the veteran of the action(s) that he had appealed, no later 
than August 11, 2005.

5.  The veteran was notified September 26, 2005 that his 
appeal for post traumatic stress disorder, hepatitis C, 
cirrhosis of the liver, and diabetes mellitus was considered 
closed as the veteran did not file a timely substantive 
appeal.

6.  The veteran did not file a substantive appeal subsequent 
to issuance of the statement of the case. 

CONCLUSION OF LAW

The veteran did not file a timely substantive appeal on the 
claims of entitlement to service connection for post 
traumatic stress disorder, hepatitis C, cirrhosis of the 
liver, and diabetes mellitus, and the Board lacks 
jurisdiction to consider these matters. 38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.2600, 
19.4, 20.101, 20.200, 20.202, 20.300, 20.302(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice and duty to assist provisions of the VCAA do not 
apply to this appeal as the law as mandated by statute is 
dispositive of the claim. See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). The VCAA essentially clarifies VA's duty to 
notify claimants of any information that is necessary to 
substantiate a claim for benefits and codifies VA's duty to 
assist. Thus, because the facts of this case are not in 
dispute and this case involves pure statutory interpretation, 
the VCAA is inapplicable and need not be further discussed. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2006).


The Merits of the Claim

The question to be resolved is whether the Board has 
jurisdiction to consider the issues of entitlement to service 
connection for post traumatic stress disorder, hepatitis C, 
cirrhosis of the liver, and diabetes mellitus. The law 
provides that "... questions as to timeliness or adequacy of 
response shall be determined by the Board of Veterans' 
Appeals." 38 U.S.C.A. § 7105(d)(3).

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction. 38 U.S.C.A. § 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 19.4, 20.101 
(2007).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations. 
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section." 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. "Proper 
completion and filing of a substantive appeal are the last 
actions the veteran needs to take to perfect an appeal." 38 
C.F.R. § 20.202. The notice of disagreement and the 
substantive appeal must be filed with the office that entered 
the determination with which disagreement has been expressed. 
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full. 38 U.S.C.A. § 7105(d)(1). Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later. 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b). 

It has been held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information. 38 
C.F.R. § 20.202. The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed. 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202. An application for 
review on appeal shall not be entertained unless it is in 
conformity with this Chapter [Chapter 71]. 38 U.S.C.A. § 
7108.

Here, a rating decision of the RO dated August 5, 2004 denied 
entitlement to service connection for a post traumatic stress 
disorder, hepatitis C, cirrhosis of the liver and diabetes 
mellitus. The RO notified the veteran of this decision and of 
his appellate rights by letter dated August 11, 2004. 
Therefore, the one-year appeals period expired on August 11, 
2005, one year after "the date of mailing of the notice of 
the result of the initial review or determination." 38 
U.S.C.A. § 7105(b)(1).

A timely notice of disagreement from the veteran was received 
on October 6, 2004. The RO issued a statement of the case 
dated in March 23, 2005, by letter dated March 23, 2005. It 
was mailed to the veteran at his most recent address of 
record. He was notified that he was required to file a 
substantive appeal to complete his appeal, and a VA Form 9 
was provided for that purpose. He was advised that he should 
respond within 60 days from the date of the letter or within 
the remainder of the one year appeal period, in order to 
perfect his appeal. 

The appeals period following the mailing of the statement of 
the case expired on August 11, 2005. 38 U.S.C.A. § 
7105(d)(3), 38 C.F.R. § 20.302(b). The veteran submitted 
nothing further prior to October 2005, when the veteran 
stated he wanted to appeal the September 26, 2005 decision of 
the RO closing his appeal. In a VA Appeal Election Form, 
dated November 16, 2005, the veteran claimed that he believed 
his representative had filed the VA Form 9 on his behalf.

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of a 
statement of the case or the remainder of the one-year period 
after the mailing of notice of the initial determination, 
whichever is longer. In this case, the veteran did not 
perfect his appeal by filing a substantive appeal in a timely 
fashion, i.e., by August 11, 2005. In essence, a "case or 
controversy" involving a pending adverse determination that 
the veteran has taken exception to does not currently exist. 
See Shoen v. Brown, 6 Vet. App. 456, 457 (1994). Accordingly, 
the Board is without jurisdiction to review the appeal with 
respect to these issues and therefore, the claims must be 
dismissed.



ORDER

The veteran did not submit a timely substantive appeal (VA 
Form 9) for the claims of entitlement to service connection 
for post traumatic stress disorder, hepatitis C, cirrhosis of 
the liver, and diabetes mellitus and the appeal as to these 
issues is dismissed.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


